Per Curiam.
This action was brought by the plaintiff to recover compensation for personal injuries received by himself, and for the practical destruction of his horse, resulting from being run down by an automobile of the defendant, which the latter was driving. The trial resulted in a verdict in favor of the plaintiff, the jury awarding him $5,000, and we are now asked to set the verdict aside first because the proofs did not justify a finding that the accident was the result of carelessness on the part of the defendant, and second, because the verdict is excessive.
Our examination of the proofs satisfies us that neither of these contentions have substantial merit.
■ We conclude, therefore, that the rule to show cause should be discharged.